Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Allowance of claims 1-3 and 5-19 is indicated herein based on applicant’s amendment filed April 15, 2021 is distinguishable over the prior art.

With respect to claim 1, prior art of record Mackay et al. (US 2010/0072194 A1) and Knudsen (US 4,095,390 A) does not show the claimed invention of claim 1.  
The combination of Mackay et al and Knudsen fails to teach that the electromagnetic heating device comprising: a tube enclosure; a plurality of induction coils located in a plurality of sections of the tube enclosure; a buffer area located between adjacent sections; a ventilation hole location in a buffer area on the tube enclosure; and a ventilating device providing air ventilation through the ventilation hole as required by independent claim 1. 

With respect to claim 1, prior art of record Mackay et al. (US 2010/0072194 A1) and Mojden (US 4,364,466 A) and Laskey et al (US 4,456,804 A) does not show the claimed invention of claim 1. 
The combination of Mackay et al and Mojden and Laskey et al fails to teach that the electromagnetic heating device comprising: a tube enclosure; a plurality of induction 

With respect to claim 19, the prior art of record Mackay et al. (US 2010/0072194 A1) in view of Knudsen (US 4,095,390 A) does not show the claimed invention of claim 19. 
The combination of Mackay et al and Knudsen fails to teach of a tube configured to at least partially enclose the portions of the first and second conveyer belts that are in parallel to each other, wherein the tube further comprises: a plurality of induction coils located in a plurality of sections of the tube; a buffer area located between adjacent sections; a ventilation hole location in a buffer area on the tube; and a ventilating device providing air ventilation through the ventilation hole as required by independent claim 19. 

With respect to claim 19, the prior art record Mackay et al. (US 2010/0072194 A1) and Mojden (US 4,364,466 A) and Laskey et al (US 4,456,804 A) does not show the claimed invention of claim 19. 
The combination of Mackay et al and Mojden and Laskey et al fails to teach of a tube configured to at least partially enclose the portions of the first and second conveyer belts that are in parallel to each other, wherein the tube further comprises: a plurality of induction coils located in a plurality of sections of the tube; a ventilation hole location in . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Laskey et al (US 4,456,804 A).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIALLO IGWE DUNIVER whose telephone number is (571)270-1794.  The examiner can normally be reached on 10-7 MF.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 571-272-4780. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DIALLO I DUNIVER/Examiner, Art Unit 3761                                                                                                                                                                                                        May 2, 2021
/SANG Y PAIK/Primary Examiner, Art Unit 3761